Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 17, 2018

                                       No. 04-18-00398-CV

                IN THE INTEREST OF F.A.L. III AND J.E.A., CHILDREN,

                   From the 285th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017PA01098
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
        This is an accelerated appeal involving the termination of parental rights. On August 6,
2018, appellant’s court-appointed attorney filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues to
raise on appeal. Counsel certifies he served copies of the brief and motion on appellant,
informed appellant of her right to review the record and file her own brief, provided appellant
with a form for requesting the record, and explained to appellant the procedure for obtaining the
record. See Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014); Nichols v. State, 954
S.W.2d 83 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1
(Tex. App.—San Antonio 1996, no pet.) see also In re R.R., No. 04-03-00096-CV, 2003 WL
21157944, at * 4 (Tex. App.—San Antonio May 21, 2003, no pet.) (applying Anders procedure
in appeal from termination of parental rights). To date, appellant has not filed the form provided
by her counsel.

       If appellant desires to file a pro se brief, we order that she do so on or before September
17, 2018. At this time, the State has filed a notice waiving its right to file a brief in this case
unless appellant files a pro se brief. If appellant files a timely pro se brief, the State may file a
responsive brief no later than twenty days after appellant’s pro se brief is filed in this court.

        We further order the motion to withdraw filed by appellant’s counsel held in abeyance
pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988) (holding that
motion to withdraw should not be ruled on before appellate court independently reviews record
to determine whether counsel’s evaluation that appeal is frivolous is sound); Schulman v. State,
252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008) (same).

       We further order the clerk of this court to serve a copy of this order on appellant, her
appointed counsel, the attorney for the State, and the clerk of the trial court.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of August, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court